People ex rel. LaBrew v Gonzalez (2016 NY Slip Op 08097)





People ex rel. LaBrew v Gonzalez


2016 NY Slip Op 08097


Decided on November 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
BETSY BARROS, JJ.


2016-12110	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Lawrence P. LaBrew, on behalf of Quamari McAllister, petitioner, 
vEric Gonzalez, etc., et al., respondents.


Lawrence P. LaBrew, New York, NY, petitioner pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Iris Das of counsel), respondent pro se and for respondent Joseph Ponte.
Writ of habeas corpus in the nature of an application for bail reduction upon Kings County Indictment No. 6013/15.

ADJUDGED that the writ is sustained, without costs or disbursements, and bail on Kings County Indictment No. 6013/15 is reduced to the sum of $500,000 which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $200,000 as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $500,000 or has deposited the sum of $200,000 as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
CHAMBERS, J.P., ROMAN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court